DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on 22 February 2019 and 14 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over KRIEGER et al., "Advanced Concepts for High-Resolution Wide-Swath SAR Imaging", 8th European Conference on Synthetic Aperture Radar, Aachen, Germany, pp. 524-527, June 2010 (hereinafter “KRIEGER”) in view of BORDONI et al., "Multifrequency Subpulse SAR: Exploiting Chirp Bandwidth for an Increased Coverage", IEEE Geoscience and Remote Sensing Letters, Vol. 16(1): pp.40-45, January 2019 (hereinafter “BORDONI”).

Re claim 1, KRIEGER discloses a method performed by a synthetic aperture radar (SAR) on a flight vehicle ([p.524/col.1/para.1] – spaceborne SAR imaging), comprising: 
generating concurrent first radar pulses in respective first frequency channels ([p.526/Fig.3] – burst A, e.g. three channels); 
transmitting, and receiving returns of, the concurrent first radar pulses by respective first antenna feeds ([p.524/col.2] – reflector antenna with linear array of feed elements for beam generation) configured to form respective first beams in the 
generating concurrent second radar pulses in respective second frequency channels ([p.526/Fig.3] – burst B, e.g. two channels); 
transmitting, and receiving returns of, the concurrent second radar pulses by respective second antenna feeds ([p.524/col.2] – reflector antenna with linear array of feed elements for beam generation) configured to form respective second beams in the respective second frequency channels ([p.526/col.2/paras.001-002] – multiple beam variable PRF using reflector aperture for high receiver gain), the respective second beams directed to respective second subswaths of the swath on the Earth separated one from the next to coincide with the subswath gaps ([p.526/Fig.3] – burst B, e.g. two channels with gaps lined up with burst A subswath gaps); and 
performing SAR processing on the returns of the first radar pulses from the first subswaths and the returns of the second radar pulses from the second subswaths ([p.525/col.1] – multi-channel architecture for high-resolution wide-swath SAR imaging; [p.526/col.1] – section 3.3 multiple beam SAR modes for mapping of wide image swath).
KRIEGER fails to explicitly disclose performing SAR processing to form a SAR image that is contiguous across the swath.

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the multi-channel subswath SAR system of KRIEGER to include the final end product of the multi-channel subswath SAR system of BORDONI.  One would have been motivated to do so in order to simultaneously image multiple subswaths (see BORDONI [p.41/col.1]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, BORDONI merely teaches that it is well-known to conclude the multi-channel subswath SAR processing with a contiguous image of the swath.  Since both KRIEGER and BORDONI disclose similar multi-channel subswath SAR systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.




Re claim 2, KRIEGER/BORDONI renders obvious the method of claim 1, as shown above.  KRIEGER further discloses wherein:
the generating the concurrent first radar pulses includes generating a first train of the concurrent first radar pulses at a first pulse repetition frequency (PRF) ([p.526/Fig.3] – PRF 1); and 
the generating the concurrent second radar pulses includes generating a second train of the concurrent second radar pulses at a second PRF ([p.526/Fig.3] – PRF 2).

Re claim 3, KRIEGER/BORDONI renders obvious the method of claim 2, as shown above.  KRIEGER further discloses wherein the first PRF and the second PRF are different and are configured with respect to each other such that the second subswaths coincide with the subswath gaps ([p.526/Fig.3 and associated text] – PRFs 1/2 slightly different where subswaths from PRF 2 line up with the subswath gaps of PRF 1).

Re claim 4, KRIEGER/BORDONI renders obvious the method of claim 3, as shown above.  KRIEGER further discloses: 
during a first time period, performing the transmitting, and receiving returns of, the concurrent first radar pulses ([p.526/Fig.3 and associated text] – each burst, e.g., PRF 1 and PRF 2, provides simultaneous mapping of multiple swaths during each burst (i.e., each burst transmitted/received in different time periods)); and16ATTORNEY DOCKET NO.2813.0001C (GCSD-3024 (H9386))
during a second time period that is offset in time from the first time period, performing the transmitting, and receiving returns of, the concurrent second radar 

Re claim 7, KRIEGER/BORDONI renders obvious the method of claim 1, as shown above.  KRIEGER further discloses wherein the first frequency channels are non-overlapping frequency channels ([p.526/Fig.3] – PRF 1 three channels do not overlap) and the second frequency channels are non-overlapping frequency channels ([p.526/Fig.3] – PRF 2 two channels do not overlap). 

Re claim 8, KRIEGER/BORDONI renders obvious the method of claim 7, as shown above.  KRIEGER further discloses wherein the first frequency channels and the second frequency channels are the same ([p.526/Fig.3 and associated text] – channels transmitting through reflector, e.g., large aperture reflector [p.525/col.1).

Re claim 9, KRIEGER/BORDONI renders obvious the method of claim 1, as shown above.  KRIEGER further discloses wherein the concurrent first radar pulses are concurrent chirps and the concurrent second radar pulse are concurrent chirps ([p.526/col.1] – periodic linear increase of the PRF (i.e., chirps)).



Re claim 10, KRIEGER/BORDONI renders obvious the method of claim 1, as shown above.  KRIEGER further discloses: 
forming the respective first beams as a set of first elevation beams that are positionally offset from each other ([p.526/Fig.3 and associated text] – PRF 1 digital beamforming on receive in elevation offset by subswath gaps as illustrated); and 
forming the respective second beams as a set of second elevation beams that are positionally offset with respect to each other and with respect to the first elevation beams ([p.526/Fig.3 and associated text] – PRF 2 digital beamforming on receive in elevation offset by subswath gaps and offset by PRF 1 beamforming as illustrated).

Re claims 11-14 and 17, Applicant recites claims of the same or substantially the same scope as claims 1-4 and 7, respectively.  Accordingly, claims 11-14 and 17 are rejected in the same or substantially the same manner as claims 1-4 and 7, respectively.	
Claims 5-6 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over KRIEGER/BORDONI in view of Fox et al., US 2021/0041556 (hereinafter “FOX”).

Re claim 5, KRIEGER/BORDONI renders obvious the method of claim 2, as shown above.  KRIEGER further discloses generating the first train of concurrent first radar pulses in fully polarimetric mode ([p.526/Fig.3 and associated text] – fully polarimetric mode).
KRIEGER fails to explicitly disclose wherein: the generating the first train of concurrent first radar pulses includes generating alternating vertically polarized (H) and horizontally polarized (V) concurrent first radar pulses; the transmitting, and receiving returns of, the concurrent first radar pulses includes transmitting, and receiving returns of, the alternating H and V concurrent first radar pulses; and the performing SAR processing includes performing SAR processing on the returns of the alternating H and V concurrent first radar pulses, and the returns of the concurrent second radar pulses to form the SAR image.
However, FOX, in the same or in a similar field of endeavor, teaches generating a first train of concurrent first radar pulses includes generating alternating vertically polarized (H) and horizontally polarized (V) concurrent first radar pulses ([0057-0058] – quad-pole mode SAR interleaving H and V polarized transmit pulses); transmitting, and receiving returns of, the concurrent first radar pulses includes transmitting, and receiving returns of, the alternating H and V concurrent first radar pulses ([0057-0058] – quad-pole mode SAR interleaving H and V polarized transmit pulses and receiving 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the multi-channel subswath SAR system of KRIEGER to include the particular polarized SAR processing of FOX.  One would have been motivated to do so in order to build up measurement of the full scattering matrix for each pixel on the ground (see FOX [0057]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, FOX merely teaches that it is well-known to apply horizontal and vertical pulse transmissions in a SAR imaging system.  Since both KRIEGER and FOX disclose similar SAR imaging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 6, KRIEGER/BORDONI renders obvious the method of claim 5, as shown above.  KRIEGER further discloses generating the first train of concurrent first radar pulses in fully polarimetric mode ([p.526/Fig.3 and associated text] – fully polarimetric mode).

However, FOX, in the same or in a similar field of endeavor, teaches generating a second train of concurrent second radar pulses includes generating alternating vertically polarized (H) and horizontally polarized (V) concurrent second radar pulses ([0057-0058] – quad-pole mode SAR interleaving H and V polarized transmit pulses); transmitting, and receiving returns of, the concurrent second radar pulses includes transmitting, and receiving returns of, the alternating H and V concurrent second radar pulses ([0057-0058] – quad-pole mode SAR interleaving H and V polarized transmit pulses and receiving them); and performing SAR processing includes performing SAR processing on the returns of the alternating H and V concurrent first radar pulses, and the returns of the alternating H and V concurrent second radar pulses ([0057-0058] – quad-pole mode SAR interleaving H and V polarized transmit pulses and receiving them to produce desired swath SAR image).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the multi-channel subswath SAR system of KRIEGER to include the particular polarized SAR processing of FOX.  One would KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, FOX merely teaches that it is well-known to apply horizontal and vertical pulse transmissions in a SAR imaging system.  Since both KRIEGER and FOX disclose similar SAR imaging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claims 15-16, Applicant recites claims of the same or substantially the same scope as claims 5-6, respectively.  Accordingly, claims 15-16 are rejected in the same or substantially the same manner as claims 5-6, respectively.







Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over KRIEGER/BORDONI in view of Suess et al., US 2004/0150547 (hereinafter “SUESS”).
	
Re claim 18, KRIEGER/BORDONI renders obvious the apparatus of claim 11, as shown above.  
KRIEGER fails to explicitly disclose wherein each antenna feed of the first antenna feeds includes a respective antenna feed array of multiple individual horn feeds.
However, SUESS, in the same or in a similar field of endeavor, teaches a SAR system reflector design with multiple antenna feeds wherein the respective antenna feed array comprises multiple individual horn feeds ([0105] – multiple feeds radiating from multiple horns).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the SAR imaging system of KRIEGER to include the particular SAR imaging structures of SUESS.  One would have been motivated to do so in order to provide a SAR imaging system with improved swath width while reducing required power (see SUESS [0015-0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SUESS merely teaches that it is well-known to include individual horn feeds in a SAR imaging system.  Since both KRIEGER and SUESS disclose similar SAR imaging .

Claims 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over KRIEGER/BORDONI in view of Adams et al., US 4,717,916 (hereinafter “ADAMS”).

Re claim 19, KRIEGER/BORDONI renders obvious the apparatus of claim 11, as shown above.  
KRIEGER fails to explicitly disclose a T/R switch coupled to the controller; and a frequency multiplexer coupled to the T/R switch and the first antenna feeds, wherein the T/R switch is configured to direct the concurrent first radar pulses from the controller to the frequency multiplexer during ON periods of the concurrent first radar pulses, and to direct the returns of the concurrent first radar pulses from the frequency multiplexer to the controller between the ON periods.
However, ADAMS, in the same or in a similar field of endeavor, teaches a T/R switch coupled to a controller ([col.12/ll.4-14] – transmit/receive switch coupled to receiver circuits); and a multiplexer coupled to the T/R switch and the first antenna feeds ([col.12/ll.4-14] – T/R switch multiplexed to receiver circuit; [col.14/ll.14-27] – T/R switch coupled to antenna array).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the SAR imaging system of KRIEGER to include the particular SAR imaging structures of ADAMS.  One would have been KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ADAMS merely teaches that it is well-known to include a T/R switch and multiplexer in a SAR imaging system.  Since both KRIEGER and ADAMS disclose similar SAR imaging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Further still, the Examiner takes Official Notice that a frequency multiplexer and a T/R switch that is configured to direct the concurrent first radar pulses from a controller to a frequency multiplexer during ON periods of a concurrent first radar pulses, and to direct returns of a concurrent first radar pulses from a frequency multiplexer to a controller between the ON periods, are old and well-known structures and functions in a SAR imaging system.  Moreover, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the SAR imaging system of KRIEGER to include such well-known structures.  One would have been motivated to do so in order to provide a SAR system with high resolution, wide-swath SAR imaging (see KRIEGER [p.524/col.1]).


Re claim 20, KRIEGER/BORDONI/ADAMS renders obvious the apparatus of claim 11, as shown above.  
KRIEGER fails to explicitly disclose wherein: in a transmit direction, the frequency multiplexer is configured to frequency demultiplex the concurrent first radar pulses into physically separated chirps and to provide the physically separated chirps to respective ones of the first antenna feeds; and in a receive direction, the frequency multiplexer is configured to frequency multiplex the returns of the concurrent first radar pulses received from the first antenna feeds into frequency multiplexed returns, and provide the frequency multiplexed returns to the T/R switch.
However, the Examiner takes Official Notice that it is old and well-known for a frequency multiplexer, in a transmit direction, to be configured to frequency demultiplex a radar pulse into physically separated chirps and to provide the physically separated chirps to respective ones of the first antenna feeds; and a frequency multiplexer, in a transmit direction, to be configured to frequency multiplex returns of a radar pulse received from a first antenna feed into frequency multiplexed returns, and provide the frequency multiplexed returns to a T/R switch.
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the SAR imaging system of KRIEGER to include such well-known structures.  One would have been motivated to do so in order to provide a SAR system with high resolution, wide-swath SAR imaging (see KRIEGER [p.524/col.1]).	
CONCLUSION
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
DE102013216461A1, Bordoni et al. – SAR imaging using sub-pulses
US 2015/0378018, Calabrese – multiple swath SAR imaging
US 2016/0109570, Calabrese – high resolution stripmap SAR imaging
US 2020/0174114, Roemer – wide swath SAR system
US 2018/0284262, Villano et al. – processing SAR raw data
US 9,523,768, Rincon – digital beamforming interferometry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status https://ppair-my.uspto.gov/pair/PrivatePair. 


R/S, 


/TMH3/Examiner, Art Unit 3648       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648